 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAYLA FRISELLA, et al.,                            No. 2:16-cv-0586 CKD
12                      Plaintiffs,
13          v.                                          ORDER
14   HARWINDER BISLA, et al.,
15                      Defendants.
16

17

18          The present case has been continually delayed due to defendant Harwinder Bisla’s failure

19   to respond to court orders. On August 21, 2019, defendant did not appear for a final pretrial

20   conference in this matter and did not file a joint status report, as ordered by the court, and the

21   court subsequently ordered defendant to show cause as to why sanctions, such as default and

22   having his answer stricken, should not be entered. (ECF No. 44.) The court ordered reservice of

23   this order to show cause to a new address defendant listed and to his email. (ECF No. 45.)

24   Defendant again failed to respond to this order or contact the court in any way.

25          At this point, the court concludes that the appropriate sanctions are for default to be

26   entered and defendant’s answer be stricken.

27   ////

28   ///
                                                       1
 1              Accordingly, IT IS HEREBY ORDERED that:

 2              1. The Clerk of Court shall enter default against Harwinder Bisla; and

 3              2. Harwinder Bisla’s answer is STRICKEN.

 4   Dated: January 15, 2020
                                                        _____________________________________
 5
                                                        CAROLYN K. DELANEY
 6                                                      UNITED STATES MAGISTRATE JUDGE

 7

 8   16/16-586.Frisella v. Bisla. default

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
